 




EXHIBIT 10.19




AMENDMENT NO. 2

TO DISTRIBUTORSHIP AGREEMENT

THIS AMENDMENT NO. 2 TO DISTRIBUTORSHIP AGREEMENT is dated February 28, 2018,
effective September 7, 2017, by and between PURADYN FILTER TECHNOLOGIES
INCORPORATED (“PFTI”) and DNOW L.P. (“Distributor”).

RECITALS



A.

PFTI and Distributor have previously entered into that certain Distributorship
Agreement dated December 14, 2015 (“Initial Agreement”), as amended by Amendment
No. 1 dated September 7, 2017 (“Amendment No. 1”).



B.

PFTI and Distributor desire to amend and restate Amendment No. 1 in its
entirety.



C.

In consideration of the mutual promises set out in this Amendment No. 2, and
other good and valuable consideration, the receipt and sufficiency of which is
acknowledged, PFTI and Distributor agree follows.

AGREEMENT



1.

SECTION 1 – Rights Granted.

PFTI grants to Distributor an Exclusive RIGHT on the terms and conditions set
forth herein to purchase inventory, promote and resell “PFTI Products for the
Oil and Gas Industry” (as defined below) globally. Also, PFTI grants to
Distributor a Non-Exclusive RIGHT on the terms and conditions contained below to
purchase inventory, promote and resell any other PFTI product other than the
PFTI Products for the Oil and Gas industry (the “PFTI Other Products”).

From the effective date of this Amendment No. 2 the following responsibilities
regarding PFTI Products for the Oil and Gas Industry shall apply to PFTI:



a)

PFTI shall turn over all Oil and Gas Industry accounts to the Distributor;



b)

PFTI shall direct all inquiries related to the Oil and Gas Industry to
Distributor;



c)

All installation kits designed for the Oil and Gas Industry will be sold
exclusively through Distributor;



d)

PFTI shall continue to provide sales and technical support of PFTI Products for
the Oil and Gas Industry;



e)

PFTI shall notify all current PFTI’s distributors dealing in the Oil and Gas
Industry that Distributor is now PFTI’s Master Distributor for this industry,
and all PFTI Products for the Oil and Gas Industry will be purchased through
Distributor; and



f)

An incentive program will be used to compensate the Distributor for the
difference between the price of product currently being charged by PFTI offered
to the Distributor for the Oil and Gas Industry and the wholesale price
currently available.




1







--------------------------------------------------------------------------------

 






2.

SECTION 2 – Products.

As used in this Amendment No. 2, the term “PFTI Products for the Oil and Gas
Industry” shall mean the products, related service parts, and accessories for
the Oil and Gas Industry manufactured and/or sold by PFTI.

“PFTI Products for the Oil and Gas Industry” and “PFTI Other Products” together
shall mean “PFTI Products”.

PFTI shall provide adequate information and training to Distributor’s sales
personnel to ensure that they are properly trained and informed with regard to
the PFTI Products as well as provide technical information reasonably necessary
for preparation of quotes and service work.



3.

SECTION 3 – Terms of Sale.

All sales of PFTI Products to Distributor shall be made pursuant to this
Amendment No. 2 and Distributor’s Conditions of Purchase. PFTI standard terms
are net 30 days from invoice receipt. PFTI agrees to properly pack all items for
shipment in accordance with its customary practices. Title and risk of loss
shall be borne by Distributor after delivery and acceptance of such PFTI
Products to Distributor. The carrier will be selected according to the
instructions in the Distributor’s purchase order and shipment scheduled by PFTI,
unless Distributor requests a reasonable alternative that does not negatively
affect or delay shipment. All orders are subject to acceptance by PFTI.

Any tax, license, fee, assessment, customer duty, excise or imposition levied or
imposed by any present or future law of any governmental authority shall be the
responsibility of the party incurring same.



4.

SECTION 4 – Payment.

Distributor shall pay all charges as shown on each invoice within 30 days of the
invoice receipt, or per other terms as may be granted by PFTI from time to time.
 PFTI may reserve the right to withhold further shipments to, or refuse orders
from, distributor until past due amounts are received by PFTI.



5.

SECTION 5 (c) – Order Processing and Returns.



c.

PFTI will accept returns of PFTI Products that are defective at the time of sale
to Distributor or prove defective during the warranty period. PFTI will also
allow Distributor to return saleable goods to PFTI, subject to the conditions
set forth in Section 10 herein.



6.

SECTION 10 – Returns.

Distributor may return PFTI Products once a year for credit against future
purchase of PFTI Products. Returns are subject to the following conditions:



6.1

PFTI Product in salable condition, subject to PFTI inspection before acceptance,
and subject to a 20% restocking charge if returned product is not in salable
condition.  Other conditions that might warrant a restocking charge will be
discussed by the parties.



6.2

Credits for returns will be issued at the Distributor price in effect at the
time the product was originally purchased, less any applicable discounts.




2







--------------------------------------------------------------------------------

 






7.

NEW SECTION 22 – Change in PFTI’s Ownership.




In case of any sale, transfer or relinquishment, voluntary or involuntary, by
operation of law or otherwise, by PFTI of a 50% interest in the direct or
indirect voting securities of PFTI (a “PFTI Change of Control”) after the date
hereof, Distributor shall have the option to terminate this Agreement by written
notice to PFTI.  The foregoing notwithstanding, there shall be no PFTI Change of
Control for interfamilial transfers by or among the family of Joseph V.
Vittoria, inclusive of issuances by PFTI. If Distributor decides to continue
with the Agreement despite the PFTI Change of Control, the new management of
PFTI shall honor all the terms of this Agreement including but not limited to
Distributor’s condition as exclusive distributor of PFTI Products for the Oil
and Gas industry globally.




8.

Except as expressly amended by this Amendment No. 2, all other terms and
conditions of the Initial Agreement shall remain in full force and effect. This
Amendment No. 2, together with the Initial Agreement, constitutes the entire
agreement and understanding between the parties, concerning the subject matter
thereof.




The parties have executed this amendment in duplicate as evidenced by the
following signatures of authorized representatives of the parties.




PURADYN FILTER TECHNOLOGIES INCORPORATED

DNOW L.P. by its general partner Wilson International, Inc.

 

 

By: /s/ Kevin Kroger

By: /s/ Jim Owsley

Name: Kevin Kroger

Name: Jim Owsley

Title: President & COO

Title: VP Supply Chain








3





